W. H. Lawhorn has perfected an appeal from a judgment in a district court of Dallas county, adjudging a partnership to have existed between himself, Otey R. Kirkpatrick, and Henry A. Spuhler, determining their respective rights in reference to the partnership, and ordering the property of such partnership, which consisted of a patent, to be issued to Kirkpatrick on a check marker known as "Kirk's Check Protector," to be sold. The case was tried to the court and a motion for a new trial filed by Lawhorn was overruled. The purported brief filed in this case does not contain the assignments of error embraced in the motion for a new trial, nor are the propositions germane to such assignments of error. This brief will not be considered. We have examined the record and find no fundamental error shown therein.
The suggestion is made by appellees that the judgment is not final because the pleading of Lawhorn shows that one Wheeler is a necessary party, and prayed that citation issue to him, and that no adjudication as to Wheeler is made in the judgment. The pleadings of the parties do not show any interest in the subject-matter of the suit in Wheeler, and the record does net show that he was ever served. No interest of Wheeler in the subject-matter of the suit is shown by the evidence offered in the trial of the case, and we therefore hold that the judgment is final.
No fundamental error appearing in the record, the case must be affirmed.
Affirmed.